 


114 HR 2126 IH: Cutting Costly Codes Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2126 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Poe of Texas (for himself, Mr. Farenthold, Mr. Rogers of Alabama, Mr. Brooks of Alabama, Mr. Griffith, Mr. Tom Price of Georgia, and Mr. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prohibit the Secretary of Health and Human Services from replacing ICD–9 with ICD–10 in implementing the HIPAA code set standards. 
 
 
1.Short titleThis Act may be cited as the Cutting Costly Codes Act of 2015. 2.Prohibiting replacement of ICD–9 with ICD–10 in implementing HIPAA code set standards (a)In generalThe Secretary of Health and Human Services may not implement, administer, or enforce the regulations issued on January 16, 2009 (74 Fed. Reg. 3328), the regulation issued on September 5, 2012 (77 Fed. Reg. 54664), or any similar regulation, insofar as any such regulation provides for the replacement of ICD–9 with ICD–10 as a standard for code sets under section 1173(c) of the Social Security Act (42 U.S.C. 1320d–2(c)) and section 162.1002 of title 45, Code of Federal Regulations. 
(b)GAO report on ICD–9 replacement 
(1)StudyThe Comptroller General of the United States, in consultation with stakeholders in the medical community, shall conduct a study to identify steps that can be taken to mitigate the disruption on health care providers resulting from a replacement of ICD–9 as such a standard. (2)ReportNot later than 6 months after the date of the enactment of this Act, the Comptroller General shall submit to each House of Congress a report on such study. Such report shall include such recommendations respecting such replacement and such legislative and administrative steps as may be appropriate to mitigate the disruption resulting from such replacement as the Comptroller General determines appropriate. 
 
